                                                                  Case 2:20-cv-01912-JCM-VCF Document 25
                                                                                                      23 Filed 02/08/21
                                                                                                               02/05/21 Page 1 of 3



                                                                    PAUL S. PADDA, ESQ.
                                                              1     Nevada Bar No. 10417
                                                                    Email: psp@paulpaddalaw.com
                                                              2
                                                                    PAUL PADDA LAW, PLLC
                                                              3     4560 S. Decatur Boulevard, Ste. 300
                                                                    Las Vegas, Nevada 89103
                                                              4     Tele: (702) 366-1888
                                                              5
                                                                    Attorney for Plaintiff Rebecca Caver
                                                              6
                                                                                           UNITED STATES DISTRICT COURT
                                                              7
                                                              8                                     DISTRICT OF NEVADA
                                                              9      REBECCA CAVER, an individual,
                                                             10                                                           Case No.: 2:20-cv-01912-JCM-VCF
                                                                                                   Plaintiff,
                                                             11      vs.
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                                                                        STIPULATION TO CONTINUE
                                                             12
                                                                     CARRIAGE FUNERAL HOLDINGS, INC., a                 EARLY NEUTRAL EVALUATION
                         Las Vegas, Nevada 89103




                                                             13      foreign corporation, d/b/a CARRIAGE                SESSION (FIRST REQUEST)
                                                                     SERVICES OF NEVADA, INC., a foreign
                                                             14      corporation, d/b/a CARRIAGE SERVICES,              (Expedited Review Requested)
                                                                     INC. d/b/a BUNKERS MORTUARY;
                                                             15
                                                                     RICHARD HANSEN, an individual; DOES 1
                                                             16      through 10, inclusive; ROE
                                                                     CORPORATIONS/ENTITIES 1 through 10,
                                                             17      inclusive;
                                                             18
                                                                                                   Defendants.
                                                             19
                                                             20            Plaintiff, Rebecca Caver, through her counsel of record, Paul S. Padda, of Paul Padda
                                                             21
                                                                    Law, and Defendants Carriage Funeral Holdings, Inc., d/b/a Carriage Services of Nevada, Inc.,
                                                             22
                                                                    d/b/a Carriage Services, Inc. d/b/a Bunkers Mortuary, hereby stipulate and agree to continue the
                                                             23
                                                             24     Early Neutral Evaluation (“ENE”) session currently scheduled for February 10, 2021 before

                                                             25     United States Magistrate Judge Daniel J. Albregts. See ECF No. 14. This is the parties’ first
                                                             26     request seeking a continuance of the ENE session. For the reasons set forth below, the parties
                                                             27
                                                                    respectfully request that the Court approve this stipulation and schedule the ENE for a date
                                                             28




                                                                                                                    1
                                                                  Case 2:20-cv-01912-JCM-VCF Document 25
                                                                                                      23 Filed 02/08/21
                                                                                                               02/05/21 Page 2 of 3




                                                                    convenient for the Court but no earlier than March 15, 2021. In support of this stipulation, the
                                                              1
                                                              2     parties represent the following:

                                                              3             1. Counsel for Plaintiff is required to be out of town next Wednesday (February 10,
                                                              4
                                                                    2021) due to a time sensitive matter pertaining to another client. As a result, he will be required
                                                              5
                                                                    to leave Las Vegas on Monday (February 8, 2021). Counsel for Plaintiff only learned this today
                                                              6
                                                              7     from his other client who brought to his attention a matter of an emergency nature and

                                                              8     requesting his assistance. Counsel for Plaintiff immediately contacted Defendants’ counsel and
                                                              9     notified them of this fact and requested that they agree to this stipulation.
                                                             10
                                                                            2.     Counsel for Defendants do not oppose a continuance of the ENE.
                                                             11
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                                            3.     The parties respectfully request the Court give this matter expedited
                                                             12
                         Las Vegas, Nevada 89103




                                                             13     consideration and approve this stipulation for a continuance of the ENE to a date convenient for

                                                             14     the Court but no earlier than March 15, 2021. The parties propose the following 5 alternative
                                                             15     dates for the ENE:
                                                             16
                                                                                                       March 17, 2021 (Wednesday)
                                                             17
                                                                                                        March 18, 2021 (Thursday)
                                                             18
                                                             19                                          March 19, 2021 (Friday)

                                                             20                                         March 25, 2021 (Thursday)
                                                             21
                                                                                                         March 26, 2021 (Friday)
                                                             22
                                                             23     . . .
                                                             24
                                                                    . . .
                                                             25
                                                                    . . .
                                                             26
                                                             27     . . .

                                                             28     . . .




                                                                                                                      2
                                                                  Case 2:20-cv-01912-JCM-VCF Document 25
                                                                                                      23 Filed 02/08/21
                                                                                                               02/05/21 Page 3 of 3




                                                                           4.     Counsel for Plaintiff apologizes to the Court and opposing counsel for any
                                                              1
                                                              2     inconvenience occasioned by this request for continuance.

                                                              3                                                        Respectfully Submitted,
                                                              4
                                                                    /s/ Brian L. Bradford                              /s/ Paul S. Padda
                                                              5     _____________________________                      _____________________________
                                                                    Scott M. Mahoney, Esq.                             Paul S. Padda, Esq.
                                                              6     Brian L. Bradford, Esq.                            PAUL PADDA LAW, PLLC
                                                              7     FISHER & PHILLIPS, LLP                             4560 South Decatur Blvd, Suite 300
                                                                    300 South Fourth Street, Suite 1500                Las Vegas, Nevada 89103
                                                              8     Las Vegas, Nevada 89101                            Tele: (702) 366-1888
                                                                    Tele: (702) 252-3131
                                                              9                                                        Attorney for Plaintiff
                                                             10     Attorneys for Defendants
                                                                                                                       Dated: February 5, 2021
                                                             11     Dated: February 5, 2021
                 Tele: (702) 366-1888 • Fax (702) 366-1940
                 4560 South Decatur Boulevard, Suite 300
PAUL PADDA LAW, PLLC




                                                             12
                         Las Vegas, Nevada 89103




                                                             13
                                                             14                                    ORDER
                                                                                                        IT IS SO ORDERED:
                                                             15                  IT IS SO ORDERED. The Early Neutral Evaluation scheduled for
                                                             16
                                                                            February 10, 2021 is VACATED and RESET for Thursday, March 25,
                                                             17
                                                                            2021 at 10:00 a.m. via video conference. IT IS FURTHER ORDERED that
                                                             18
                                                             19                                             ______________________________________
                                                                            any revised or supplemental confidential evaluation statements are due by
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                             20             Noon on Thursday, March 18, 2021. All other provisions of the Court's
                                                             21
                                                                                                            DATED: ________________________
                                                                            Order (ECF No. 14) remain in effect.
                                                             22
                                                             23                  DATED this 5th day of February, 2021.

                                                             24
                                                             25
                                                                                                          _________________________________
                                                             26                                           DANIEL J. ALBREGTS
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                             27
                                                             28




                                                                                                                  3
